Bodine, J.
The defendant was convicted of the crime of arson. lie, and a number of others, were indicted and tried for the offense. There was no doubt that there was an incendiary burning of the defendant’s dwelling house, but the evidence falls short of implicating him in guilt.
Detectives apparently conducted an examination of certain persons thought to be implicated in the fire. The statements of each of those examined were taken stenographically. When statements were made which seemed to involve the defendant Reda no opportunity was afforded him to deny the implication. The very manner of conducting the examination seems to preclude a suggestion that there was any opportunity afforded him to make a denial, and, therefore, the statements were not evidential against him and without these statements there could have been no conviction.
“It is not sufficient that the statement was made in the presence of defendant against whom it is sought to be used, even though he remained silent, but it is further necessary *194that the circumstances should have been such as to call for a denial on his part, and to afford him an opportunity to make it.” 16 Corp. Jur. 659.
It is unnecessary to examine the other assignments of error, some of which may not properly be before us. It is manifest that wrong and injury was done to the defendant in the failure of the court to take the case from the injury at the close of the state’s case.
The judgment is reversed.